Citation Nr: 1232366	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for substance abuse, to include as secondary to service-connected depressive disorder.

2.  Entitlement to service connection for residuals of a gunshot wound to the chest.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hepatitis C.

8.  Entitlement to a higher initial rating for a left shoulder disability, currently rated as 10 percent disabling.

9.  Entitlement to a higher initial rating for depressive disorder, currently rated as 30 percent disabling.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Paul, Minnesota that denied service connection for substance abuse, gunshot wound residuals, hepatitis C, depression, and right knee disability.  It awarded service connection for a left shoulder disability and assigned a 10 percent rating, effective December 3, 2003.  

The Veteran appealed an April 2005 rating decision by the RO located in Houston, Texas that denied service connection for a lumbar spine disability.  He also appealed a June 2009 rating decision by the RO located in Houston, Texas that denied service connection for erectile dysfunction, bilateral hearing loss, and tinnitus, and continued the initial ratings for depression and a left shoulder disability.  Jurisdiction is with the RO located in Houston, Texas.  

The Board notes that the RO initially developed the claim for service connection for a back disability as a petition to reopen for new and material evidence.  In April 2005, the RO denied the claim on the evidence of record since the Veteran did not report for a VA examination.  In August 2005, the Veteran reported that he was unable to attend the scheduled VA examination due to his incarceration and desired a VA examination to assess the current nature and severity of his low back disability.  Indeed, review of the VA examination history shows that the Veteran was scheduled for a VA spine examination in January 2005, but the request was cancelled.  In a July 2006 rating decision, the RO concluded that the April 2005 rating decision had become final, found that new and material evidence had been submitted, and denied the reopened claim for service connection for a lumbar spine disability.  

The Board considers the Veteran's August 2005 statement to be new and material evidence, and hence, the April 2005 RO decision is not final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran's initial claim for service connection for a lumbar spine disability remains pending.  See id.

In a January 2008 rating decision, the RO granted service connection for hepatitis C.  As such rating action resulted in a full grant of the benefits sought (i.e. service connection) for this disability, it is no longer on appeal.  

The Veteran was scheduled for a hearing in June 2012.  He did not appear and has not submitted evidence of good cause for missing the hearing.  His hearing request is considered withdrawn.  38 C.F.R. § 20.702.  

The issue of TDIU is raised as part of the claims for increased ratings, and it is included as part of the current appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the physical claims folder.  

The issues of service connection for a right knee, lumbar spine, bilateral hearing loss, and erectile dysfunction disabilities; of higher initial ratings for left shoulder and depression; and of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no probative medical evidence suggesting that substance abuse is related to service-connected depression.  

2.  The Veteran did not sustain any gunshot injuries during active service.

3.  The Veteran has not demonstrated a current disability of tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for substance abuse have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2011); VAOPGCPREC 2-98 (Feb. 10, 1998); 63 Fed. Reg. 31263 (1998).  

2.  The criteria for service connection for residuals of a gunshot wound have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.301, 3.303, 3.310.

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters issued in January 2004, February 2004, and January 2009, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  The January 2009 letter informed him that VA provided ratings based on the rating schedule and gave examples of the evidence he could submit.  Although this notice was not provided prior to the initial adjudication for the claimed substance abuse and gunshot wound disabilities, the RO readjudicated these issues in a September 2009 statement of the case and a March 2010 supplemental statement of the case.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  

The Veteran has not been afforded VA examinations for his claimed disabilities.  Under the VCAA, VA is obliged to provide an examination when necessary to decide the claim.  38 U.S.C.A. § 5103A.  In the case of a claim for service connection an examination is necessary when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Nonetheless, evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

In this case, as explained in detail below, service connection for substance abuse on a direct basis is prohibited as a matter of law, but is available in limited instances when clear medical evidence shows that it is secondary to an organic service connected disability.  The Veteran has not submitted persuasive medical evidence suggesting any relationship between substance abuse and service-connected depression.  See id.  For the claimed gunshot wound injury, the evidence clearly shows that the injury occurred many years after service.  There is no medical or lay evidence showing that the Veteran sustained any type of gunshot injury during active service.  In regards to the claimed tinnitus, the Veteran has not demonstrated a current disability.  He has not submitted any evidence showing that he currently has tinnitus.  Notably, in his argument in support of his appeal for tinnitus, he described a musculoskeletal injury during service, rather than tinnitus symptoms.  For these reasons, VA examinations are not warranted with regard to these claims.  See id.; McLendon.; Locklear.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

(i)  Substance abuse disorder

The Veteran asserts that his current substance abuse disorder is related to the overuse of narcotic analgesics to treat injuries sustained in service.  Although the Veteran sought treatment for musculoskeletal disorders during service, there is no indication that healthcare providers had concerns about analgesic dependence.  Indeed, in the medical history questionnaire for separation, the Veteran denied having or ever having a drug or narcotic habit or an excessive drinking habit.  

VA treatment records from June and July 1988 reflect that the Veteran underwent residential treatment for cocaine abuse.  Upon psychiatric evaluation for admission, he reported a two year history of cocaine use and denied any prior substance abuse treatment.  He also had a history of alcohol use since age 18.  He denied any major medical problems.  The psychiatrist diagnosed cocaine abuse in remission.  

In an August 2004 statement, the Veteran asserted that he abused analgesics due to left knee pain caused by an in-service injury.  

In April 2005, the Veteran reported having additional substance abuse treatment from January through June 2000 while incarcerated.  

The Veteran underwent a VA/QTC examination for depression in April 2008.  In pertinent part, he reported a history of incarceration for drug possession and probation violations beginning in 1991.  He recalled that his history of substance abuse problems began in 1984 and had resulted in multiple periods of incarceration.  The examiner diagnosed alcohol and cocaine abuse in sustained remission.  He commented that the Veteran's substance abuse disorders were secondary to service-connected depression.   

Generally, substance abuse is considered willful misconduct and is not a disability for compensation purposes.  Hence, any assertion that service connection is warranted on a direct basis must fail.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3), 3.303 (2011);  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).

However, there is a limited exception for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by his primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Veteran is service-connected for depression as secondary to hepatitis C.  The medical evidence of a secondary relationship is limited to the April 2008 VA examiner's comments.  However, the VA examiner does not explain how the Veteran's substance abuse disorders are related to depression, rather than willful misconduct.  The absence of any rationale supporting the opinion heavily discounts its probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Additionally, it is inconsistent with the record.  The Veteran had a history of substance abuse prior to developing depression as secondary to hepatitis C.  Given the April 2008 VA examiner's absence of rationale and inconsistency with the record, the Board does not consider it to be probative.  Caluza. (Board may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran).  

Overall, there is no probative medical evidence suggesting that the Veteran's substance abuse disorders are not related to misconduct and are attributable to service-connected disabilities.  Allen.; 38 C.F.R. §§ 3.301, 3.303, 3.310; VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for substance abuse must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

 (ii)  Gunshot wound to chest

Service treatment records are completely negative for any gunshot injury.  Rather, the Veteran reports being shot in the chest nearly 20 years after service.  In his December 2003 claim, the Veteran reported that he had open heart surgery after being shot while using cocaine.  

In January 2004, the Veteran again stated that he was shot in 1991 and had open heart surgery.  He believed the injury occurred due to problems with his thinking process, irrational behavior, and drug addiction.  

VA examination report from June 2004 showed that the Veteran had a through and through gunshot wound to his chest.  He did not have any residual injury to his heart.  Clinical examination showed a well-healed incisional scar from the midline of the anterior chest wall to the epigastrium.  He also had a scar on the right and left distal lateral chest where tubes were inserted as treatment.  

The record does not show a nexus to service for the residuals of a gunshot wound.  The Veteran has consistently reported being shot approximately 20 years following service.  He has provided vague descriptions of the incident and asserted that it is related to his substance abuse problems.  

Since the gunshot injury did not occur during service, service connection on a direct basis is not warranted.  38 C.F.R. §§ 3.303, 3.303(b).  Although the Veteran asserts that his residuals of a gunshot wound are secondary to claimed substance abuse disorder, he is not service-connected for a substance abuse disorder.  Hence, consideration on a basis of secondary service connection is not warranted.  38 C.F.R. § 3.310.  In sum, the evidence does not present any basis for an award of service connection for residuals of a gunshot wound. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for residuals of a gunshot wound must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(iii)  Tinnitus

Service treatment records do not contain any complaints or findings for tinnitus.  In his report of medical history for separation, the Veteran denied ear, nose, or throat trouble.  In a July 2009 statement, he reports having noise exposure from being present at the rifle range.  

In his July 2009 substantive appeal, the Veteran refers to an in-service torn knee ligament injury in support of his tinnitus claim.  

A threshold requirement for service connection is evidence of a current disability.  In the absence of proof of present disability, there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this instance, the Veteran has not provided any reports as to the nature and extent of his tinnitus symptomatology.  A claimant has a responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly advised in the January 2009 letter of the need to submit evidence of a current disorder and a relationship between a current disorder and an injury, disease or event in service.  He has not done so.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for substance abuse is denied.

Service connection for residuals of a gunshot wound to the chest are denied.

Service connection for tinnitus is denied.  




REMAND

In May 2009, the RO requested VA joint and psychiatric examinations and a medical opinion as to whether erectile dysfunction was related to hepatitis C.  However, the Veteran was incarcerated during this period, and in July 2009, he requested to be rescheduled for the examinations.  The RO denied the increased rating claims on the basis that the Veteran failed to appear for the scheduled VA examinations.  38 C.F.R. § 3.655.  

The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated Veterans in cases where a VA examination is warranted.  VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002). 

However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  VA's Adjudication Manual Rewrite contains instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d.

The RO did not comply with the procedures for providing a VA examination for an incarcerated Veteran.  See id.  The RO also did not attempt to reschedule an examination following the Veteran's release from incarceration.  Since the procedures for scheduling VA examinations for incarcerated Veterans were not followed, the Veteran must be provided another opportunity to undergo VA examinations for his service-connected left shoulder disability and depression.  For the service connection claims, VA examinations are necessary for adjudication as explained below.    

For the claimed erectile dysfunction, the RO attempted to obtain a medical nexus opinion.  Since an effort was made to obtain this opinion, the RO must continue to develop the claim by providing such an opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  In addition, there may be outstanding VA treatment records for the claimed erectile dysfunction.  The Veteran reported that he has had VA treatment for this disability at the VA Community Based Outpatient Clinic (CBOC) located in College Station, Texas.  These records are not currently associated with the claims folder.  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  All VA treatment records pertaining to erectile dysfunction must be obtained.  

For the additionally claimed service-connected disabilities, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon.  

For the claimed hearing loss disability, on his report of medical history for entrance into service, the Veteran stated that he had a history of left ear infections, but his right ear was ok.  Audiometer findings recorded at entrance showed that he had VA recognized hearing loss in his right ear at 4000 hertz (Hz), which raises the issue of a preexisting hearing loss for the right ear despite his reports.  See 38 C.F.R. §§ 3.304(b), 3.385.  Audiometer findings at separation showed VA recognized hearing loss in both ears with the right being greater than the left.  At the June 2004 VA examination, the Veteran reported being hard of hearing for four years.  Given the showing of hearing loss in service and current complaints, an examination and medical opinion as detailed below is necessary to assess the nature and severity of the claimed hearing loss.  McLendon.; Locklear.  

For the claimed right knee disability, service treatment records reflected that the Veteran injured his right knee and was assessed as having a cartilage tear.  In June 2004, he reported that he has had a continuity of right knee pain beginning in service.  Given the knee injury shown in service and continuing complaints of right knee pain, an examination and medical opinion as detailed below is necessary to assess the nature and severity of the claimed right knee disability.  McLendon.; Locklear.  

With regards to the back disability, at entrance into service the Veteran reported seeking treatment for back pain.  The examiner did not observe a clinical abnormality upon examination, but noted a history of low back strain in 1966.  The Veteran began seeking treatment for back pain shortly after entrance into service.  In June 1969, he was assessed as having dorsal kyphosis with lumbar lordosis, sacralization of L5 with bilateral spondylolysis, and spina bifida at S1.  He was treated for back pain in August 1969, which was assessed as spondylosis at L5.  At separation in February 1971, the examiner reiterated the previously diagnosed lumbar spine disorders.  In a June 2004 statement, the Veteran reported that he had aggravated his back disability during service.  He continued to have low back pain.  Given the Veteran's reports of an aggravation, an examination and medical opinion as detailed below is necessary to assess the nature and severity of the claimed low back disability.  McLendon.; Locklear.  

As explained above, the issue of TDIU is raised as part of the claims for higher initial ratings.  Rice.; Roberson.  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  An opinion is needed as to whether the Veteran's service connected disabilities preclude gainful employment.  

TDIU is assigned, where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2011).  

VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Currently, the claim for a TDIU is inextricably intertwined with the claims for increased ratings for the service-connected left shoulder disability and depression.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).  The AOJ must adjudicate the claims for higher initial ratings before adjudicating TDIU.  

The Veteran is advised that his cooperation is essential in developing his claims.  He must make every effort to attend all scheduled VA examinations and keep VA informed about his whereabouts.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.");  Olson v. Principi, 3 Vet. App. 480, 483 (1992); Hyson v. Brown, 5 Vet. App. 262 (1993) (while the VA does have a duty to assist the veteran in the development of a claim, that duty is not limitless).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all VA treatment records for the Veteran's right knee, low back, hearing loss, erectile dysfunction, left shoulder, and depression disorders.  Specifically, contact the VA CBOC at College Station for erectile dysfunction treatment records.  

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

Request that the Veteran identify any private medical treatment records, specifically any medical treatment during his periods of incarceration, for these disabilities and furnish appropriate authorizations for the release of private medical records.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected depression and its impact on his ability to obtain and maintain gainful employment consistent with his education and experience.  

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.   

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected depression, describe the impact of the disability on his occupational and social functioning, provide a Global Assessment of Functioning score, and specifically opine as to the severity of his depression.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for an examination to determine the current level of impairment due to the service-connected left shoulder disability. 

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.   

Range of motion of the left shoulder should be reported in degrees.  The examiner should determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. 

These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to any weakened movement, excess fatigability, or incoordination, particularly during flare-ups described by the Veteran.  Any loss of function on repetitive movements should be noted.

If there is pain on motion, the examiner should report the point in the range of motion when the pain limits motion.

The examiner should report if there are any of the following disorders of the left shoulder: dislocation and its frequency, nonunion or malunion of the clavicle or scapula, recurrent dislocation at the scapulohumeral joint, ankylosis of the scapulohumeral articulation, and, if so, the angle.

The examiner should provide an opinion as to the occupational impairment posed by the service-connected left shoulder disability.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, obtain a medical opinion regarding the etiology of the Veteran's claimed erectile dysfunction. 

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.   

(i)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has current erectile dysfunction that is proximately due to service-connected hepatitis C.  

(ii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has current erectile dysfunction that is aggravated (made permanently worse beyond its natural progression) by his service-connected hepatitis C.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

For the issue of secondary service connection, the examiner is instructed to provide separate responses, one addressing a secondary relationship and the other addressing the possibility of aggravation.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for an audiology examination to determine whether any current hearing loss is the result of a disease or injury in active service, specifically in-service noise exposure.

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.   

Based on the examination and review of the record, the examiner is requested to opine as to following: 

For any current left ear hearing loss found upon examination, whether it is at least as likely as not (50 percent probability or greater) that it had its onset during active service or is otherwise the result of a disease or injury in service.  The examiner is directed to review the separation examination showing left ear hearing acuity of 40 decibels.  

For any current right ear hearing loss found upon examination, whether it is at least as likely as not (50 percent probability or greater) that it had its onset during active service or is otherwise the result of a disease or injury in service; whether it preexisted active service and was not aggravated; or whether it preexisted service and underwent aggravation (i.e. permanent increase in severity) beyond the normal course of disability.  

If a finding of aggravation beyond the normal course of disability is made, the examiner must also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report noise exposure in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether any current right knee disability is related to an injury in service. 

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current right knee disability as a result (in whole or part) of an injury or disease during his period of active service, to specifically include the May 1970 right knee cartilage tear. 

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report right knee problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether his current low back disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  A clinical examination must be conducted to assess the Veteran's lumbar spine disability.  All indicated tests and studies should be conducted.

For any current lumbar spine disability found, the examiner should provide the following opinions:

(i.) whether it clearly and unmistakably preexisted active service (i.e. the evidence is undebatable); 

(ii.) if it clearly and unmistakably preexisted active service, it clearly and unmistakably was not permanently aggravated during service. 

(iii.) if there is not clear and unmistakable evidence with regard to (i.) and (ii.), whether it is at least as likely as not (50 percent probability or more) that it began in service, or is the result of a disease or injury in service.

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.  

The examiner must provide reasons for each opinion. In formulating the above requested opinions, the examiner should specifically acknowledge and discuss the significance, if any, of the finding of spondylolysis and spina bifida in June 1969 and the Veteran's reports of any in-service back problems.  The examiner is directed to express his or her conclusions for questions of clear and unmistakable evidence in terms of clear and unmistakable evidence.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report back problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
   
8.  After completion of instructions above, the AOJ should adjudicate the claims above and determine the appropriate disability ratings.  Next, obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities together render him incapable of securing and maintaining substantially gainful employment consistent with his educational and occupational experience.  The examiner should provide a rationale for this opinion. 

Then, recalculate the overall combined disability rating to determine whether the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

If the Veteran meets the schedular TDIU criteria under 38 C.F.R. § 4.16(a), adjudicate the claim.  

If the Veteran does not meet the schedular TDIU criteria under 38 C.F.R. § 4.16(a), refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  

9.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


